SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [] Preliminary Proxy Statement[] Confidential, for use of the [X] Definitive Proxy StatementCommission only [] Definitive Additional Materials [] Soliciting Material pursuant to Rule 14a-11c or Rule 14a-12 MATTHEWS INTERNATIONAL CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(I)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: NOTICE OF ANNUAL MEETING AND PROXY STATEMENT Notice of ANNUAL MEETING OF SHAREHOLDERS To be held February 20, 2014 To Our Shareholders: The Annual Meeting of the Shareholders of Matthews International Corporation will be held at 9:00 AM on Thursday, February 20, 2014 at the Renaissance Baltimore Harborplace Hotel, 202 East Pratt Street, Baltimore, Maryland 21202 for the purpose of considering and acting upon the following: 1. To elect one director of the Company for a term of three years and one director of the Company for a term of two years. 2. To approve the adoption of the 2014 Director Fee Plan. 3. To ratify the appointment of PricewaterhouseCoopers LLP as the independent registeredpublic accounting firm to audit the records of the Company for the fiscal year ending September 30, 2014. 4. To provide an advisory (non-binding) vote on the executive compensation of the Company’s named executive officers. 5. To transact such other business as may properly come before the meeting. Shareholders of record as of December 31, 2013 will be entitled to vote at the Annual Meeting or any adjournments thereof. Please indicate on the enclosed proxy card whether you will or will not be able to attend this meeting. Return the card in the enclosed envelope as soon as possible.If you receive more than one proxy card (for example, because you own common stock in more than one account), please be sure to complete and return all of them. We hope you can be with us for this important occasion. Sincerely, Steven F. Nicola Corporate Secretary January 21, 2014 Matthews International Corporation Proxy Statement Table of Contents Page Proxy Statement 1 Outstanding Stock and Voting Rights 2 General Information Regarding Corporate Governance 3 Board of Directors 3 Board Composition 3 Board Committees 4 Executive Committee 4 Nominating and Corporate Governance Committee 4 Audit Committee 5 Finance Committee 5 Compensation Committee 5 Meeting Attendance 6 Compensation of Directors 6 Director Compensation Table 7 Access to Directors 7 Proposal 1 – Election of Directors 7 Nominees 8 Continuing Directors 9 Proposal 2 – Adoption of the 2014 Director Fee Plan 12 Proposal 3 – Selection of Independent Registered Public Accounting Firm 23 Proposal 4 – Advisory (non-binding) vote on the executive compensation of the Company’s named executive officers 24 Stock Ownership 25 Stock Ownership Guidelines 26 Executive Compensation and Retirement Benefits 27 Compensation Committee Report 27 Compensation Discussion and Analysis 27 Annual Compensation of the Named Executive Officers 43 Summary Compensation Table 43 Grants of Plan-Based Awards Table 44 Outstanding Equity Awards at Fiscal Year-End Table 45 Option Exercises and Stock Vested Table 46 Retirement Benefits 46 Pension Benefits Table 47 Potential Payments Upon Termination or Change in Control 48 Audit Committee Matters 51 Report of the Audit Committee 51 Relationship with Independent Registered Public Accounting Firm 52 Certain Transactions 52 Compliance with Section 16(a) of the Exchange Act 53 Shareholder Proposals for the 2015 Annual Meeting 53 Other Matters 53 Exhibit A 55 Exhibit B 84 Matthews International Corporation Two NorthShore Center Pittsburgh, PA 15212 - 5851 412 / 442-8200 Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting to Be Held on February 20, 2014 The 2014 Proxy Statement and the Annual Report to Shareholders for the year ended September 30, 2013 are also available at www.matw.com under the section entitled “Reports”. PROXY STATEMENT The accompanying proxy is solicited by the Board of Directors of Matthews International Corporation (“Matthews” or the “Company”) whose principal executive offices are located at Two NorthShore Center, Pittsburgh, Pennsylvania 15212.This Proxy Statement and the accompanying proxy were first released to shareholders on or about January 21, 2014. Execution of the proxy will not affect a shareholder's right to attend the meeting and vote in person.Any shareholder giving a proxy has the right to revoke it at any time before it is voted by giving notice to the Corporate Secretary or by attending the meeting and voting in person. Matters to be considered at the Annual Meeting are those set forth in the accompanying notice.Shares represented by proxy will be voted in accordance with instructions.In the absence of instructions to the contrary, the proxy solicited will be voted FOR the proposals set forth therein. Management does not intend to bring before the meeting any business other than that set forth in the Notice of Annual Meeting of Shareholders.If any other business should properly come before the meeting, it is the intention of management that the persons named in the proxy will vote in accordance with their best judgment. 1 OUTSTANDING STOCK AND VOTING RIGHTS The Company has one class of stock outstanding:Class A Common Stock, par value $1.00 per share, referred to as the "Common Stock." Each outstanding share of Common Stock of the Company entitles the holder to one vote upon any business properly presented at the shareholders' meeting.Cumulative voting is not applicable to the election ofdirectors. The Board of Directors of the Company has established December 31, 2013 as the record date for shareholders entitled to vote at the Annual Meeting. The transfer books of the Company will not be closed. A total of 27,332,183 shares of Common Stock are outstanding and entitled to vote at the meeting.The holders of 13,666,092 shares will constitute a quorum at the meeting. Abstentions and broker non-votes (explained herein) will be counted for purposes of determining a quorum.If your shares are held by a broker (in street name), the broker will ask you how you want your shares to be voted. If you give the broker instructions, your shares will be voted as you direct.If you do not give instructions to your broker, one of two things can happen, depending on the type of proposal.For the ratification of the selection of independent auditors, which is considered a non-significant matter, the broker may vote your shares in its discretion.The broker does not have the discretion to vote your shares for the election of directors, for the non-binding advisory vote to approve the compensation paid to our named executive officers, as disclosed in this Proxy Statement, or for the vote to approve the 2014 Director Fee Plan; these are considered significant matters.If you do not provide voting instructions to your broker for these significant matters, the broker may not vote your shares on these proposals at all.When that happens, it is called a "broker non-vote." 2 GENERAL INFORMATION REGARDING CORPORATE GOVERNANCE Board of Directors The Board of Directors is the ultimate governing body of the Company. As such, it functions within a framework of duties and requirements established by statute, government regulations, court decisions and the Company’s organizational documents. Generally, the Board of Directors reviews and confirms the basic objectives and broad policies of the Company, approves various important transactions, appoints the officers of the Company and monitors Company performance in key results areas.The Board also has oversight responsibility of the processes established to report and monitor systems for material risks applicable to the Company.The full Board regularly reviews enterprise-wide risk management, which includes relationships with significant customers, volatility of commodity costs, changes in the markets in which the Company operates and existing and potential competitors.In addition, each Board committee plays a significant role in carrying out the risk oversight function.The Nominating and Corporate Governance Committee oversees risks related to corporate governance and ethics.The Audit Committee oversees risks related to financial reporting and control; environmental, health and sustainability matters; management policies and guidelines; legal claims and issues; and information technology.The Finance Committee oversees the Company’s financial policies, strategies and capital structure.The Compensation Committee oversees risks related to human resources, succession planning and compensation. Board Composition The Articles of Incorporation of the Company provide that the Board of Directors has the power to set the number of directors constituting the full Board, provided that such number shall not be less than five nor more than fifteen. Until further action, the Board of Directors has fixed the number of directors constituting the full Board at eight, divided into three classes.The terms of office of the three classes of directors end in successive years. After reviewing the independence standards contained in the NASDAQ listing requirements, the Board of Directors has determined that each of its directors is independent under these standards, other than the Company’s President and Chief Executive Officer, Joseph C. Bartolacci.The Company’s Governance Guidelines provide that an employee member can remain on the Board for a period of no longer than one year following retirement from employment with the Company. The Board of Directors has determined that an independent, non-employee member should be appointed to serve as Chairman of the Board.The Board believes that separation of the positions of Chairman of the Board and Chief Executive Officer, with the appointment of an independent, non-employee director as Chairman of the Board, strengthens the Company’s corporate governance.John D. Turner is the Company’s current independent, non-employee Chairman of the Board. Mr. Turner and the other independent directors meet at such times as are necessary and generally on the dates of regularly scheduled Board meetings.The independent directors met a total of five times in fiscal 2013. During fiscal 2013, there were five regularly scheduled meetings and two special meetings of the Board of Directors. 3 Board Committees There are five standing committees appointed by the Board of Directors the Executive, Nominating and Corporate Governance, Audit, Finance and Compensation Committees. Management has the same responsibility to each Committee as it does to the Board of Directors with respect to providing adequate staff services and information.Furthermore, each Committee has the same power as the Board of Directors to employ the services of outside consultants and to have discussions and interviews with personnel of the Company and others. The principal functions of the five standing Committees are summarized as follows: Executive Committee The Executive Committee is appointed by the Board of Directors to have and exercise during periods between Board meetings all of the powers of the Board of Directors, except that the Executive Committee may not elect directors, change the membership of or fill vacancies on the Executive Committee, change the By-laws of the Company or exercise any authority specifically reserved by the Board of Directors.Among the functions customarily performed by the Executive Committee during periods between Board meetings are the approval, within limitations previously established by the Board of Directors, of the principal terms involved in sales of securities of the Company, and such reviews as may be necessary of significant developments in major events and litigation involving the Company.In addition, the Executive Committee is called upon periodically to provide advice and counsel in the formulation of corporate policy changes and, where it deems advisable, make recommendations to the Board of Directors. The members of the Executive Committee are John D. Turner (Chairperson), Gregory S. Babe, Katherine E. Dietze, Alvaro Garcia-Tunon and John P. O’Leary, Jr.The Executive Committee holds meetings at such times as are required.The Executive Committee did not meet in fiscal 2013. Nominating and Corporate Governance Committee The principal functions of the Nominating and Corporate Governance Committee are to (1)identify individuals qualified to become members of the Board of Directors, (2) recommend to the Board of Directors the director nominees for the next annual meeting of shareholders, (3) monitor and recommend to the Board of Directors changes, as necessary, to the Company’s Corporate Governance Guidelines, (4)lead the Board of Directors in complying with its Corporate Governance Guidelines and (5)review and make recommendations to the Board of Directors concerning director compensation.The Nominating and Corporate Governance Committee is also responsible for the annual evaluations of the performance of the Board of Directors and Committees of the Board, including individual directors.The Committee is committed to ensuring that (i) the nominees for membership on the Board of Directors are of the highest possible caliber and are able to provide insightful, intelligent and effective guidance to the management of the Company and (ii) the governance of the Company is in full compliance with law, reflects generally accepted principles of good corporate governance, encourages flexible and dynamic management without undue burdens and effectively manages the risks of the business and operations of the Company.From time to time, the Nominating and Corporate Governance Committee has retained the services of a third-party search firm to assist in the identification and evaluation of potential nominees for the Board of Directors.The Nominating and Corporate Governance Committee operates pursuant to a Charter and the Company’s Corporate Governance Guidelines, which are available for viewing on the Company’s website at www.matw.com under the section entitled “Corporate Governance”. 4 All members of the Nominating and Corporate Governance Committee are independent in accordance with the listing standards of NASDAQ.The Nominating and Corporate Governance Committee met seven times during fiscal 2013.The current members of the Nominating and Corporate Governance Committee are John P. O’Leary, Jr. (Chairperson), Gregory S. Babe and Jerry R. Whitaker. Audit Committee The principal functions of the Audit Committee are to provide oversight of (1) the integrity of the Company's financial statements, reports on internal controls and other financial information provided by the Company, (2) the Company's compliance with legal and regulatory requirements, (3) the qualifications and independence of the Company's independent registered public accounting firm and (4) the performance of the Company's internal audit function (including disclosure controls and procedures for internal controls over financial reporting) and independent registered public accounting firm. The Committee will serve as a vehicle to provide an open avenue of communication between the Company's Board of Directors and financial management, the internal audit department, and the independent registered public accounting firm. The Audit Committee is responsible for appointing the Company's independent registered public accounting firm.The Audit Committee operates pursuant to a Charter, which is available for viewing on the Company’s website at www.matw.com under the section entitled “Corporate Governance”. The Audit Committee members are Alvaro Garcia-Tunon (Chairperson), Katherine E. Dietze and Morgan K. O’Brien, all of whom the Board of Directors has determined in its business judgment are independent from the Company and its management as defined by the relevant provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”).Mr. Garcia-Tunon has been designated as the Audit Committee financial expert as determined by the Sarbanes-Oxley Act.During fiscal 2013, the Audit Committee met six times. Finance Committee The Finance Committee provides oversight of the Company’s financial policies, strategies and capital structure.The Committee’s principal responsibilities include review and monitoring of significant capital expenditures; mergers, acquisitions and divestitures; the Company’s capital structure, debt and equity offerings; the dividend policy and share repurchase program; risk management programs; and the Company’s investor relations program.The Committee also provides oversight to the Pension Board on employee benefit plan matters and related plan investment management.Members of the Finance Committee are Katherine E. Dietze (Chairperson), Morgan K. O’Brien and Jerry R. Whitaker.The Finance Committee met ten times in fiscal 2013. Compensation Committee The principal functions of the Compensation Committee, the members of which are Gregory S. Babe (Chairperson), Alvaro Garcia-Tunon and Morgan K. O’Brien, are to review periodically the suitability of the remuneration arrangements (including benefits) for the principal executives of the Company, and to prepare an annual report on executive compensation for inclusion in the Company’s Proxy Statement.The Committee also reviews, at least annually, succession plans for the position of Chief Executive Officer and other senior executive positions of the Company.The Compensation Committee operates pursuant to a Charter, which is available for viewing on the Company’s website at www.matw.com under the section entitled “Corporate Governance”. During fiscal 2013, the Compensation Committee met four times. 5 Meeting Attendance Under the applicable rules of the Securities and Exchange Commission, the Company's Proxy Statement is required to name those directors who during the preceding year attended fewer than 75% of the total number of meetings held by the Board and by the Committees of which they are members. During fiscal 2013, all directors attended at least 75% of such meetings for which they wereeligible. The Company does not have a formal policy with regard to Board members attending the Annual Meeting of Shareholders, but it is customary for the Board members to do so, and in general all or most of the Board members have attended annual meetings in the recent past.Allof the Board members attended the 2013 Annual Meeting of Shareholders. Compensation of Directors Director compensation is administered and determined by the Nominating and Corporate Governance Committee.In performing its duties, the Committee consults with various independent third-party advisors.In fiscal 2013, the Committee consulted primarily with PayGovernance, an independent human resources consulting firm. Under the Company’s 1994 Director Fee Plan, as amended, each eligible independent director received an annual retainer valued at $60,000 in 2013.Such annual retainer may be paid either in cash or in shares of the Company’s Common Stock, as determined by the Nominating and Corporate Governance Committee.If the Nominating and Corporate Governance Committee decides to pay the annual retainer in cash, a director may instead elect to receive the annual retainer in current shares of the Company’s Common Stock or Common Stock credited to a deferred stock account as phantom stock.If the Nominating and Corporate Governance Committee chooses to pay such annual retainer in Common Stock, a director may defer the receipt of such Common Stock. Each independent director also receives an annual stock-based grant (non-statutory stock options, stock appreciation rights and/or restricted shares).The value of this grant was $100,000 in the form of restricted stock in 2013, and will be $100,000 in the form of restricted stock in 2014.The precise annual stock-based awards to be granted and their valuation are determined by the Nominating and Corporate Governance Committee.At December 31, 2013, there were 77,913 shares available for future grant under the 1994 Director Fee Plan. The non-employee Chairman of the Board receives an additional annual retainer fee of $70,000 which, at the election of the Chairman, may be received in cash, current shares of the Company’s Common Stock or Common Stock credited to a deferred stock account as phantom stock.Each Committee chairperson receives an additional retainer fee for a year of service as a Committee chairperson.The chairperson retainer fee was $7,500 ($12,000 in the case of the Audit Committee chairperson) in 2013.Meeting fees are not paid to Directors. The Company is submitting the 2014 Director Fee Plan to a vote of the shareholders as Proposal 2 of this Proxy Statement.If adopted, each eligible independent director will be compensated as described in Proposal 2 of this Proxy Statement. The Company does not provide any retirement benefits or perquisites to any of its non-employee directors. 6 The following table summarizes the director compensation earned by the non-employee directors of the Company for fiscal 2013. Director Compensation Table Name Fees Earned or Paid in Cash (1) Stock Awards (2) Option Awards Non-Equity Incentive Plan Compen-sation Change in Pension Value and Nonqualified Deferred Compensation Earnings All Other Compen-sation Total J.D. Turner - G.S. Babe - K.E. Dietze - A. Garcia-Tunon - M.K. O’Brien - J.P. O’Leary, Jr. - J.R. Whitaker - Mr. Babe elected to receive fees of $67,500 in shares of the Company’s Common Stock credited to a deferred stock account as phantom shares. Amounts in this column reflect the grant date fair value of awards of restricted shares of the Company’s Common Stock granted during fiscal 2013 computed in accordance with Financial Accounting Standards Board ASC Topic 718; however, the estimate of forfeiture related to service-based vesting conditions is disregarded for purposes of this valuation.There were no forfeitures of restricted shares by any of the directors during fiscal 2013.On March 14, 2013, Messrs. Turner, Babe, Garcia-Tunon, O’Brien, O’Leary, Whitaker and Ms. Dietze were each awarded 2,872 restricted shares with a grant date fair value of $100,000. Access to Directors The shareholders of the Company may communicate in writing to the Board of Directors by sending such communication to the Board or a particular director in care of Steven F. Nicola, Corporate Secretary, at the Company.At present, such communications will be directly forwarded to the Board or such particular director, as applicable. PROPOSAL 1 ELECTION OF DIRECTORS Nominations for election to the Board of Directors may be made by the Nominating and Corporate Governance Committee or by the shareholders.Section 3.01 of the Company’s Bylaws provides that “no one shall be eligible for nomination as a Director for any term during which, or before which, he will attain 70 years of age.”John D. Turner, whose term of office is expiring, has been nominated by the Nominating and Corporate Governance Committee to serve for a two-year term that will end in 2016.Gregory S. Babe, whose term of office is expiring, has been nominated by the Nominating and Corporate Governance Committee to serve for a three-year term that will end in 2017.Nominations made by the shareholders must be made in writing in accordance with Section 6.1 of the Articles of Incorporation.No such nominations have been received. 7 The Company’s process for filling director vacancies includes determination of the professional skills and background desired to serve the best interests and current needs of the Company and its shareholders, retention of a third-party search firm to assist in the identification and evaluation of director candidates, consideration of candidates nominated by shareholders (if any), evaluation of candidate’s credentials and experience by the Nominating and Corporate Governance Committee (including personal interviews with selected candidates), and a formal recommendation by the Nominating and Corporate Governance Committee to the Board of Directors regarding the candidate considered to be the most qualified to fill the director vacancy. The Committee assesses a candidate’s background, skills, diversity, personal characteristics and business experience and applies the the following criteria and qualifications.Candidates are to be of the highest ethical character, share the values of the Company, have reputations, both personal and professional, consistent with the image and reputation of the Company, be highly accomplished in their respective field, with superior credentials and recognition, and provide the relevant expertise and experience necessary to assist the Board and the Company to increase shareholder value.The Board may prioritize the criteria depending on the current needs of the Board and the Company.The Board does not have a formal diversity policy for selecting directors, but considers diversity of race, gender and national origin to be relevant factors that are weighed with other criteria in recommending and nominating directors for election to the Board of Directors of Matthews. Under the Company’s Corporate Governance Guidelines, any director who experiences a change in principal occupation or primary business affiliation from that in which such director was engaged upon their last election to the Board, must offer to submit a letter of resignation from the Board. The Board of Directors has no reason to believe that any of the nominees will become unavailable for election. If any nominee should become unavailable prior to the meeting, the accompanying proxy will be voted for the election in the nominee's place of such other person as the Board of Directors may recommend. Only affirmative votes are counted in the election of directors.The nominee for election as a director at the Annual Meeting in the Class of 2016 and the Class of 2017 who receives the highest number of votes cast for the election of directors by the holders of the Company’s Common Stock present in person or voting by proxy, a quorum being present, will be elected as directors. The Board of Directors recommends that you vote FOR the election of the nominated directors. The following information is furnished with respect to the persons nominated by the Board of Directors for election as directors and with respect to the continuing directors. Nominees Class of 2016 John D. Turner, age 67, has been a director of the Company since 1999.Mr. Turner retired as Chairman and Chief Executive Officer of Copperweld Corporation, a manufacturer of tubular and bimetallic wire products, in 2003, where he had served as Chief Executive Officer since 1988.Mr. Turner’s experience, knowledge and expertise as an executive in the metal manufacturing industry are valuable resources to the Company.During his tenure as a Director, Mr. Turner has also served or participated on each of the Committees of the Board, providing him with the experience and perspective of the Board’s decision making process in all areas of the Company’s operations.Mr. Turner also has experience as a director for several large public companies. Mr. Turner serves as Chairman of the Executive Committee.Mr. Turner received a Bachelor's Degree in Biology from Colgate University.He currently also serves on the Board of Directors of Allegheny Technologies Incorporated, a position he has held since February, 2004, and is the chairman of the Technology Committee of that Board. 8 Class of 2017 Gregory S. Babe, age 56, was elected to the Board of Directors in November 2010.Mr. Babe currently serves as President and Chief Executive Officer of start-up Liquid X Printed Metals, Inc., a Carnegie Mellon University spin out.From July 2012 to June 2013 Mr. Babe served as Chief Executive Officer of Orbital Engineering, Inc., a privately held engineering services company.Mr. Babe retired as President and Chief Executive Officer of Bayer Corporation and Bayer MaterialScience LLC in June 2012.Mr. Babe was appointed President and Chief Executive Officer of Bayer Corporation and Senior Bayer Representative for the United States and Canada in October 2008.Mr. Babe was responsible for the North American activities of the worldwide Bayer Group, an international health care, nutrition and high-tech materials group based in Leverkusen, Germany.In addition, he held the position of President and Chief Executive Officer of Bayer MaterialScience LLC, a producer of polymers and high-performance plastics in North America, since July 2004.Mr. Babe is considered well-qualified to serve on the Company’s Board of Directors based on his experience as a Chief Executive Officer of a multinational manufacturing company. He possesses a strong background in manufacturing and regulatory and government affairs. Mr. Babe is Chairman of the Compensation Committee and is a member of the Executive and Nominating and Corporate Governance Committees.Mr. Babe serves on the Board and chairs the Audit Committee of the Benedum Foundation.He is also a member of the Foundation Board of West Virginia University.Mr. Babe holds a Bachelor of Science degree in mechanical engineering from West Virginia University. Continuing Directors Joseph C. Bartolacci, age 53, was appointed Chief Executive Officer of the Company in 2006.Prior to his appointment as Chief Executive Officer, he was President and Chief Operating Officer of the Company since 2005.Mr. Bartolacci was elected to the Board of Directors in 2005.Prior thereto, he held various positions within Matthews, including President, Casket Division; Executive Vice President of Matthews; President, Matthews Europe; President, Caggiati, S.p.A. (a wholly-owned subsidiary of Matthews) and General Counsel of Matthews.As the only Matthews employee on the Board of Directors, Mr. Bartolacci provides management’s perspective in Board decisions about the business and strategic direction of the Company.He has first hand operating experience in many of the Company’s diverse global businesses, and brings a well-developed understanding of the industries in which the Company operates, and the opportunities within those industries to drive shareholder value.Mr. Bartolacci received a Bachelor of Science degree in Accounting from Saint Vincent College and a Juris Doctor from the University of Pittsburgh.Mr. Bartolacci serves on the Company’s Pension Board, the Board of the Jas. H. Matthews & Co. Educational and Charitable Trust, and on the boards of various subsidiaries of Matthews.Mr. Bartolacci is a member of the Board of Directors of Saint Vincent College and serves as a member of the Citizen’s Bank Mid-Atlantic Regional Advisory Board. Katherine E. Dietze, age 56, was elected to the Board of Directors of the Company in July 2008.Ms. Dietze was Global Chief Operating Officer, Investment Banking Division of Credit Suisse First Boston, a financial services company, until her retirement in 2005.She had also held the position of Managing Director, Investment Banking.Prior to joining Credit Suisse First Boston, Ms. Dietze was a Managing Director for Salomon Brothers Inc, a financial services company.Ms. Dietze brings a strong background in global investment and financial matters. 9 With her background in investment banking, Ms. Dietze provides a unique and valuable perspective on global financial markets, investments and financial transactions.Ms. Dietze received a Bachelor of Arts degree from Brown University and graduated from Columbia University with a Masters in Business Administration in Finance and Marketing.Ms. Dietze serves as Chairperson of the Finance Committee and is a member of the Executive and Audit Committees.She is also a director and member of the Audit Committee and Governance Committee of Cowen Group, Inc., a financial services firm.She previously served as Chairperson of the Audit Committee and member of both the Governance and Compensation Committees for LaBranche, LLC, a financial services firm purchased by the Cowen Group in June 2011.In January 2011, Ms. Dietze was elected to the Board of Trustees of Liberty Property Trust, a real estate investment trust. Alvaro Garcia-Tunon, age 61, was elected to the Board of Directors in October 2009.Mr. Garcia-Tunon retired as the Chief Financial Officer of Wabtec Corporation (“Wabtec”), a provider of products and services for the global rail industry, effective January 1, 2014.He will remain with Wabtec as a strategic advisor going forward.Mr. Garcia-Tunon was named Executive Vice President and Chief Financial Officer for Wabtec in February 2012.Prior to that, he was Executive Vice President, Chief Financial Officer and Secretary of Wabtec since December 2010.Prior thereto he served as Senior Vice President, Chief Financial Officer and Secretary of Wabtec since 2003.Having served as the Chief Financial Officer of a public company with global operations, Mr. Garcia-Tunon has leadership skills in international business, corporate governance and risk management.He also provides the Board and the Audit Committee, of which he is a Chairman, the strong financial and accounting skills required to be considered a financial expert.Mr. Garcia-Tunon also is also a member of the Executive and Compensation Committees.Mr. Garcia-Tunon currently is serving on the Board of Directors of Mine Safety Appliances Company, a global leader in the development, manufacture and supply of safety products that protect people and facility infrastructures, since 2012, and serves on the Audit, Legal and Finance Committees of that Board. He also is a board member of the Pittsburgh Civic Light Orchestra and Senator John Heinz History Center, where he serves as its Treasurer.Mr. Garcia-Tunon graduated from the College of William and Mary with a Juris Doctor degree and is a graduate of the University of Virginia with a Bachelor of Science degree in Commerce and Accounting. Morgan K. O’Brien, age 53, was elected to the Board of Directors of the Company in July 2011.Mr. O’Brien has served as the President and Chief Executive Officer of Peoples Natural Gas Company LLC, a utility serving the southwestern Pennsylvania market, since February 2010.Prior thereto, Mr. O’Brien served as President and Chief Executive Officer of Duquesne Light Holdings, an electric utility company serving western Pennsylvania, since 2001.He held various senior executive positions at Duquesne Light Holdings since 1991.Prior to joining Duquesne Light Holdings, Mr. O’Brien served in various management positions at PNC Bank and at major accounting firms.As a current Chief Executive Officer with more than 10 years experience in that role, Mr. O’Brien brings significant leadership skills to the Board of Directors.With his experience in the areas of accounting and taxation, he also provides the Board and the Audit Committee, of which he is a member, with strong financial skills.Mr. O’Brien is also a member of the Compensation and Finance Committees.Mr. O’Brien received a Bachelor’s degree in Business Administration and a Masters degree in taxation from Robert Morris University.Mr. O’Brien serves on the Board of Directors of Peoples Natural Gas Company LLC, HFF, Inc. and on the Board of Trustees of the University of Pittsburgh as Vice Chairman of the Board.He also serves on the Boards of several civic and charitable organizations in western Pennsylvania. 10 John P. O'Leary, Jr., age 67, has been a director of the Company since 1992.Mr. O'Leary retired as Senior Vice President, SCA North America, a packaging supplier, in June 2004, a position that he held since May 2002.Prior thereto, he was President and Chief Executive Officer of Tuscarora Incorporated (“Tuscarora”), a wholly-owned subsidiary of SCA Packaging International B.V. and a division of SCA North America.Tuscarora is a producer and manufacturer of custom design protective packaging.Preceding SCA's acquisition of Tuscarora, Mr. O'Leary served as Chairman of Tuscarora's Board of Directors.Mr. O’Leary’s background as Chief Executive Officer of Tuscarora (formerly a publicly-traded company) and Senior Vice President of SCA North America provide valuable experience for the Board of Directors of Matthews.He has also served on the Company’s Audit, Nominating and Corporate Governance and Executive Committees, providing a broad knowledge of the Company’s operating, financial and compliance objectives.Mr. O’Leary is currently Chairman of the Nominating and Corporate Governance Committee and is a member of the Executive Committee. Mr.O'Leary holds a Masters in Business Administration from the University of Pennsylvania Wharton School of Business and received a Bachelor's Degree in Economics from Gettysburg College. He currently serves on the Board of Directors of Kenson Plastics, a small private custom plastic converter. Jerry R. Whitaker, age 63, was elected to the Board of Directors of the Company in July 2011.Mr. Whitaker was President of Electrical Sector-Americas, Eaton Corporation, a global manufacturer of highly engineered products, until his retirement in June 2011.Prior thereto, he served in various management positions at Eaton Corporation since 1994.Prior to joining Eaton Corporation, Mr. Whitaker spent 22 years with Westinghouse Electric Corp.Mr. Whitaker’s experience and knowledge as an executive in global manufacturing industries and acquisition integration are valuable resources to the Company.Mr. Whitaker is a member of the Nominating and Corporate Governance and Finance Committees.Mr. Whitaker received a Bachelor of Science degree from Syracuse University and a Masters in Business Administration from George Washington University.He currently serves as a director on the boards of Crescent Electric Company, an independent distributor of electrical hardware and supplies, where he is a member of the Audit Committee and Chairman of the Compensation Committee; and Sealed Air Corporation, a global leader in food safety and security, where he serves on the Nominating and Governance Committee.He is also on the advisory board for Universal Electric Company, a manufacturer of customizable power distribution systems.Mr. Whitaker also serves on the Board of Trustees for the Carnegie Museums of Pittsburgh as well as the boards of the Carnegie Science Center, the American Middle East Institute, Renewable Manufacturing Gateway and the Advisory Board of the L.C. Smith School of Engineering at Syracuse University. The term for each nominee and director is listed below: Nominees: Term to expire at Annual Meeting of Shareholders in: John D. Turner Gregory S. Babe Continuing Directors: Joseph C. Bartolacci Katherine E. Dietze Morgan K. O’Brien Alvaro Garcia-Tunon John P. O’Leary, Jr. Jerry R. Whitaker 11 PROPOSAL 2 ADOPTION OF THE 2 The full text of the 2014 Director Fee Plan (the “2014 Plan”) is set forth as ExhibitA to this Proxy Statement. The following description of the 2014 Plan is qualified in its entirety by reference to ExhibitA. The 2014 Plan in General. The purposes of the 2014 Plan are to provide eligible non-employee directors of the Company with a fee arrangement that is not only competitive with those at corporations similar to the Company but which increases the alignment of interests between the non-employee directors and the shareholders of the Company, and to provide a program which is suitable for the recruitment and retention of capable people to serve as non-employee directors of the Company.As of December 31, 2013, there were seven (7) such directors. Directors who are employees of the Company are not separately compensated for service as a director. The total number of shares of stock which may be issued under the 2014 Plan or credited to a deferred stock compensation account for subsequent issuance is 150,000 shares of Common Stock as of November 14, 2013. This total will be adjusted upon certain events such as a stock dividend on, or stock split of, the Common Stock. The shares which may be issued under the 2014 Plan may be either authorized but unissued shares or shares previously issued and thereafter acquired by the Company, or a combination of each. On December 31, 2013, the fair market value of a share of the Company’s Common Stock was $42.61. The Board of Directors of the Company will have full power and authority to administer the 2014 Plan. The Board may delegate some or all of those rights to the Nominating and Corporate Governance Committee or other committees of the Board. The Board of Directors also has, subject to certain limitations, the right to amend or terminate the 2014 Plan. The 2014 Plan includes an annual director fee retainer (the “Retainer”). The Retainer is$60,000 for each non-employee director and, in the case of the non-employee chairperson (“NE Chairperson”), an additional $70,000 (or such other amounts determined by the Board or by any committee of the Board which the Board authorizes to determine such amounts).The 2014 Plan also provides that the Retainer can be paid in cash or in Common Stock of the Company. Whether the payment is made in cash or Common Stock will be determined by the Nominating and Corporate Governance Committee of the Company (or another committee of the Board designated to act for these matters) (the “Governance Committee”). Whether the Retainer is paid in cash or Common Stock, a director may elect to receive the Retainer in Common Stock or defer the Retainer payment into a deferred stock compensation account. In addition to the annual Retainer, other cash fees to be paid under the 2014 Plan are as follows: Board Meeting Fees: None Committee Meeting Fees: None Committee Chairperson Retainer Fees: $7,500 (or $12,000 in the case of the Audit Committee Chairperson) for a year of service as a Committee Chairperson Shareholders’ Meeting Fees: None In addition, if the Board elects a Lead Director, in addition to the annual Retainer, the Lead Director would receive other cash fees of $5,000 for a year of service as the Lead Director. 12 The 2014 Plan also permits the grant of stock options, stock appreciation rights and restricted shares under the 2014 Plan. The 2014 Plan provides that each director will receive an annual grant of non-statutory stock options, stock appreciation rights and/or restricted shares with a total value of $100,000 (or such other amounts determined by the Board or by any committee of the Board which the Board authorizes to determine such amounts). The precise awards to be granted and their valuation will be determined by the Governance Committee. The terms applicable to these awards are described below. In certain instances, the 2014 Plan provides for the accelerated vesting of and extension of time to exercise stock options and stock appreciation rights and the accelerated vesting of restricted shares upon a change in control at the Company. A description of the change in control provisions is set forth below. The term of the 2014 Plan runs until March 31, 2019. The 2014 Plan also permits a director to name a death beneficiary with respect to the director’s deferred stock compensation account, provides for hardship withdrawals, and allows a director to make subsequent elections to further delay payments under a previous deferral made by the director. Director Fees and Deferrals. Under the 2014 Plan, each eligible non-employee director will receive an annual Retainer valued at $60,000 and, in the case of the NE Chairperson, an additional $70,000 (or such other amounts determined by the Board or by any committee of the Board which the Board authorizes to determine such amounts). Such annual Retainer will be paid either in cash or in shares of the Common Stock of the Company, as determined by the Governance Committee. If the Governance Committee decides to pay the Retainer in cash, a director may instead elect to receive the Retainer in current shares of Common Stock or Common Stock credited to a deferred stock compensation account. If the Governance Committee chooses to pay such Retainer in Common Stock, a Director may defer the receipt of such Common Stock. Upon inception, each non-employee director will not receive meeting fees for Board, Committee and Shareholder meetings attended, and each Committee chairperson will receive an annual retainer fee, in the amounts set forth above. Under the 2014 Plan, the Board has the authority to increase or decrease the amount of the annual Retainer, Committee chairperson retainer, and meeting fees. Annual Retainer fees will be paid or credited fifteen (15) business days after the annual meeting of shareholders, for each non-employee director as of that payment or crediting date. Annual Retainer fees will thereby be paid or credited in advance and are not subject to proration or refund in the event that a director receiving such fees should die or resign prior to the next annual meeting of shareholders. Committee chairperson retainer fees will be paid on the fifteenth (15th) business day after a director’s annual election or re-election as a Committee chairperson. A director may elect to receive all committee chairperson retainer fees for a calendar year in shares of Common Stock rather than cash, provided the director elects to defer the receipt of such shares of Common Stock through credit of shares to his or her deferred stock compensation account. A director may elect to defer receipt of his or her annual Retainer or committee chairperson retainer fees by filing a notice of election with the Company. When such election becomes effective, the amount of Common Stock representing these fees is credited by the Company to a separate deferred stock compensation account for each director electing deferred treatment. An election to defer receipt of fees will remain effective until a director files a notice of termination with the Company and such notice becomes effective. 13 Payment of shares of Common Stock credited to a director’s deferred stock compensation account for any year would be made either in a lump sum or in installments. Payment would commence on April 1 of the year following the year a person ceases to be a director of the Company, or on a different date under conditions set forth in the 2014 Plan.Notwithstanding the foregoing, a director is permitted to further defer the receipt of payments from his or her deferred stock compensation account by making a further deferral election at least twelve months prior to the date on which payments would have otherwise commenced, and by deferring for at least five years from the date payments would have otherwise commenced. Further, a director may file a notice with the Company pursuant to which the director would be paid amounts credited to his or her deferred stock compensation account after the effective date of such notice upon the occurrence of certain changes in control at the Company as described in the 2014 Plan. Upon the death of a director, payment would be made to the beneficiary designated by the director or to the estate of the director. Advance payment of deferred amounts may be permitted by the Board only to the extent necessary to avoid severe financial hardship resulting from an unanticipated financial emergency beyond the control of the director or his or her beneficiary. Under the 2014 Plan, any deferral election will be valid only if technical timing rules have been met. Stock Options, Stock Appreciation Rights and Restricted Stock. The 2014 Plan provides for the grant of nonstatutory stock options, stock appreciation rights, and restricted share awards. Administration. Subject to the provisions of the 2014 Plan, the Governance Committee has full and final authority, in its discretion, to grant nonstatutory stock options and stock appreciation rights and to make restricted share awards under the 2014 Plan, totaling $100,000 per year per director (or such other amount determined by the Board or by any committee of the Board which the Board authorizes to determine such amount). Grants and awards will be made effective as of the same date as annual Retainers are paid after the annual meeting. Under the 2014 Plan, the Board has the authority to increase or decrease the value of the grants and awards to be made; the Governance Committee has the sole discretion to determine whether the grants and awards should be stock options, stock appreciation rights or restricted shares or partly of each. The Board and the Governance Committee have the power to interpret the 2014 Plan and to prescribe such rules, regulations and procedures in connection with the operations of the 2014 Plan as they deem necessary and advisable in their administration of the 2014 Plan. Terms of Stock Options and Stock Appreciation Rights. The option price for each stock option may not be less than 100% of the fair market value of the Company’s Common Stock on the date of the grant of the stock option. Fair market value of the Common Stock for all purposes under the 2014 Plan is the mean between the publicly reported highest and lowest sales prices per share of Common Stock of the Company as quoted on the NASDAQ Exchange on the date as of which fair market value is determined. Except in certain cases (principally certain change of control events) and as the Governance Committee may otherwise determine, no stock option may be exercised prior to two years from the date of grant or after the expiration of ten years from the date of grant. Unless the Governance Committee, in its discretion, otherwise determines, an exercisable stock option may be exercised in whole or in part. Otherwise, stock options may be exercised at such times, in such amounts and subject to such restrictions as are determined in its discretion by the Governance Committee. 14 The option price for each stock option is payable in full in cash at the time of exercise; however, in lieu of cash the person exercising the stock option may, if authorized by the Governance Committee, pay the option price in whole or in part by delivering to the Company shares of Common Stock having a fair market value on the date of exercise of the stock option equal to the option price for the shares being purchased, except that any portion of the option price representing a fraction of a share must be paid in cash. If the person exercising a stock option participates in a broker or other agent-sponsored exercise or financing program, the Company will cooperate with all reasonable procedures of the broker or other agent to permit participation by the person exercising the stock option in the exercise or financing program. But, in such a case, the exercise of the stock option shall not be deemed to occur and no shares of the Common Stock will be issued until the Company has received full payment in cash for the option price from the broker or other agent. The grant of stock appreciation rights provides the holder with the right, upon the exercise of the stock appreciation rights, to receive a number of shares of Common Stock with a fair market value equal to the difference between the fair market value of the Common Stock on the date of exercise of the stock appreciation rights and the base price of the stock appreciation rights when granted (which may not be less than 100% of the fair market value of the Company’s Common Stock on the date of the grant of the stock appreciation rights). The Governance Committee also has the right to pay cash upon the exercise of the stock appreciation rights in certain circumstances. Unless the Governance Committee determines otherwise, the provisions of the following sentence will apply in the event that a grantee ceases to be a director of the Company for any reason other than removal for cause or resignation without consent of the Board. Any outstanding stock option and stock appreciation right held by such grantee will vest and be exercisable at any time prior to the second anniversary of the date on which the grantee ceases to be a director or the expiration date of the stock option or stock appreciation right, whichever is the shorter period. Unless the exercise period has been extended pursuant to the change in control provisions of the 2014 Plan, if a grantee is removed from office for cause or resigns without the consent of the Board, any then outstanding stock option and stock appreciation right held by such grantee will terminate as of the close of business on the last day on which the grantee is a director. Unless the Governance Committee in its discretion otherwise determines, no stock option or stock appreciation right granted under the 2014 Plan is transferable other than by Will, by the laws of descent and distribution, or to certain types of trusts. A stock option or stock appreciation right may be exercised during a grantee’s lifetime only by the grantee or the trustee of such trust. Each grant of a stock option or stock appreciation right must be confirmed by an agreement between the Company and the grantee which sets forth the terms of the grant. Restricted Shares. Restricted share awards are subject to such restrictions (including restrictions on the right of the awardee to sell, assign, transfer or encumber the shares awarded while such shares are subject to restrictions) as the Governance Committee may impose thereon and are subject to forfeiture to the extent events (which may, in the discretion of the Governance Committee, include termination of service as a director and/or performance-based events) specified by the Governance Committee occur prior to the time of restrictions lapse. 15 Each restricted share award must be confirmed by a restricted share agreement between the Company and the awardee, which sets forth the number of restricted shares awarded, the restrictions imposed thereon, the duration of such restrictions, events the occurrence of which would cause a forfeiture of the restricted shares, and such other terms and conditions as the Committee in its discretion deems appropriate.Following a restricted share award and prior to the lapse of the applicable restrictions, at the Company’s discretion, the Company may hold share certificates representing the restricted shares in escrow, issue share certificates to the awardee with a legend referring to the restrictions, or issue the shares in book-entry form in the name of the awardee. Except in certain circumstances, the Governance Committee, in its discretion, may determine that dividends and other distributions on the restricted shares shall not be paid to the awardee until the lapse or termination of the applicable restrictions. Unless otherwise provided, in its discretion, by the Governance Committee, any such dividends or other distributions shall not bear interest. Upon the lapse of the applicable restrictions, unlegended share certificates representing the restricted shares and unpaid dividends, if any, will be delivered to the awardee. From the date a restricted share award is effective, however, the awardee will be a shareholder with respect to all of the restricted shares and will have all the rights of a shareholder with respect to the restricted shares, including the right to vote the restricted shares and to receive all dividends and other distributions paid with respect to the restricted shares, subject only to the preceding provisions of this paragraph and the restrictions imposed by the Governance Committee. Additional Rights in Certain Events. The 2014 Plan provides for acceleration of the exercisability and extension of the expiration date of stock options and stock appreciation rights, and for lapse of the restrictions on restricted share awards, upon the occurrence of one or more events described in Section 13 of the 2014 Plan (“Section 13 Events”). Such an event is deemed to have occurred when (i) the Company acquires actual knowledge that any person (other than the Company, a subsidiary or any employee benefit plan sponsored by the Company) has acquired beneficial ownership, directly or indirectly, of securities representing 20% or more of the voting power of the Company, (ii) at any time less than 60% of the members of the Board of Directors are persons who were either directors on November14, 2013 or individuals whose election or nomination for election was approved by a vote of at least two-thirds of the directors then still in office who were directors on November14, 2013 or who were so approved, (iii) the consummation of a merger, consolidation, share exchange, division or sale or other disposition of assets of the Company as a result of which the shareholders of the Company immediately prior to such transaction shall not hold, directly or indirectly, immediately following such transaction, a majority of the voting power of (a) in the case of a merger or consolidation, the surviving or resulting corporation, (b) in the case of a share exchange, the acquiring corporation, or (c) in the case of a division or a sale or other disposition of assets, each surviving, resulting or acquiring corporation which, immediately following the transaction, holds more than 30% of the consolidated assets of the Company immediately prior to the transaction, or (iv) commencement of any liquidation or dissolution of the Company (other than pursuant to any transfer of 70% or more of the consolidated assets of the Company to an entity or entities controlled by the Company and/or its shareholders following such liquidation or dissolution). The Section 13 Events described above may be limited in effect and otherwise subject to the requirements of Section 409A of the Internal Revenue Code of 1986, which provides certain limitations on the ability to accelerate deferred compensation upon changes in control. 16 Unless the confirming agreement or an amendment thereto otherwise provides, notwithstanding any other provision contained in the 2014 Plan, upon the occurrence of any Section 13 Event all outstanding stock options and stock appreciation rights become immediately and fully exercisable whether or not otherwise exercisable by their terms, and all stock options and stock appreciation rights held by a director whose service on the Board terminates within one year of any Section 13 Event for any reason are exercisable for the longer of a period of three months from the date of such termination of service or the standard periods of expiration or termination as described above, but in no event after the expiration date of the stock option or the stock appreciation rights. Unless the restricted share agreement or an amendment thereto otherwise provides, notwithstanding any other provision contained in the 2014 Plan, upon the occurrence of any Section 13 Event prior to the scheduled lapse of all restrictions applicable to restricted share awards under the 2014 Plan, all such restrictions lapse regardless of the scheduled lapse of such restrictions. Miscellaneous. Deferred stock compensation accounts shall be maintained only on the books of the Company, and no shares of Common Stock or other assets shall be set aside until shares of Common Stock actually become payable to a director or his beneficiary. No person shall have voting rights with respect to shares of Common Stock credited to a deferred stock compensation account and not yet payable to the director or his beneficiary. If, as of any payment or crediting date, insufficient shares are available to pay or credit the annual Retainer or meeting fees into a deferred stock compensation account, the Company shall pay or credit such fees in cash to the account. In the event that any outstanding stock option or stock appreciation right is cancelled by mutual consent, terminates, or expires for any reason without having been exercised in full, the shares of Common Stock not purchased under the stock option or stock appreciation right are again available for all purposes of the 2014 Plan. If any shares of Common Stock are forfeited to the Company pursuant to the restrictions applicable to restricted shares awarded under the 2014 Plan, the number of shares so forfeited are again available for all purposes of the 2014 Plan. The number of shares of Common Stock which are surrendered in full or partial payment to the Company of the option price of a stock option will be available for the purpose of granting awards under the 2014 Plan. The Board of Directors may alter or amend the 2014 Plan at any time, except that, without approval of the shareholders of the Company, no alteration or amendment may be made if shareholder approval of the amendment is at the time required for shares under the 2014 Plan to qualify for the exemption from Section 16(b) of the Securities and Exchange Act of 1934, as amended, provided by Rule16b-3, or by the rules of the NASDAQ Stock Exchange or any stock exchange on which the Common Stock may then be listed. In addition, no alteration or amendment of the 2014 Plan may, without the written consent of the holder of a stock option, stock appreciation rights, or restricted shares granted or awarded under the 2014 Plan prior thereto, adversely affect the rights of such holder with respect thereto. No shares of Common Stock shall be issued or credited, nor any options or stock appreciation rights granted, nor restricted stock awarded under the 2014 Plan after March 31, 2019, provided that this does not preclude the issuance of shares in payment of the balance of a director’s deferred stock compensation account or the exercise of previously granted stock options or stock appreciation rights.Additionally, the Board of Directors may terminate the 2014 Plan at any time, but termination of the 2014 Plan would not terminate any outstanding stock options or stock appreciation rights granted under the 2014 Plan or cause a revocation or forfeiture of any restricted share award under the 2014 Plan. 17 The 2014 Plan contains anti-dilution provisions providing for proportionate adjustment in the maximum aggregate number of shares of Common Stock for which stock options and stock appreciation rights may be granted, as to which restricted shares may be awarded, and in the number of shares covered by outstanding stock options and stock appreciation rights in certain events, including stock dividends on shares of outstanding Common Stock. The 2014 Plan also contains provisions providing for the substitution of shares in the event of a reorganization, recapitalization, merger or similar event. The 2014 Plan provides for adjustments to stock options and stock appreciation rights and restrictions on distributions with respect to, or exchanges for restricted shares in the case of, any spin-off, split-off, dividend in partial liquidation or in property other than cash, or extraordinary distribution to holders of the Common Stock. If a director who has been granted stock options or stock appreciation rights or awarded restricted shares under the 2014 Plan engages in the operation or management of a business, whether as owner, partner, officer, director, employee or otherwise and whether during or after Board service, which is in competition with the Company or any of its subsidiaries, the Governance Committee may in its discretion immediately terminate all stock options and stock appreciation rights held by such person (except when the exercise period of a stock option or stock appreciation right has been extended because one or more of the events described under “Additional Rights in Certain Events” above has occurred) and declare forfeited all restricted shares held by such person as to which the restrictions have not yet lapsed. Possible Anti-takeover Effect The provisions of the 2014 Plan providing for the acceleration of the exercise date of outstanding stock options and stock appreciation rights upon the occurrence of a Section13 Event, the extension of the period during which outstanding stock options and stock appreciation rights may be exercised upon termination of Board service following a Section13 Event and the lapse of restrictions applicable to restricted stock awards upon the occurrence of a Section13 Event may be considered as having an anti-takeover effect. New Plan Benefits The Governance Committee has determined that commencing in 2014 the annual Retainer will be paid in cash and grants of restricted shares to each independent director with a value of $100,000 will be made. Federal Income Tax Consequences The rules governing the federal tax treatment of an award are very technical.Consequently, the following discussion of federal income tax consequences is necessarily general in nature and does not purport to be exhaustive or complete, and among other things, does not describe state, local or foreign tax consequences.Moreover, statutory provisions are subject to change, as are their interpretations, and their applications may vary in individual circumstances. Although the Company may endeavor to (i) qualify the payment of fees or a grant or award for favorable United States tax treatment or avoid adverse tax treatment (e.g., under Section 409A of the Code), the Company has made no representation to that effect and expressly disavows any covenant to maintain favorable or avoid unfavorable tax treatment.Section 409A is a provision of the Code that imposes a number of strict and complex requirements that deferred compensation plans and arrangements must satisfy in order for participants of such compensation plans or arrangements to avoid immediate taxation, plus a 20% penalty tax, on the deferred compensation provided by such plan or arrangement. 18 The Retainer Current Payment. Directors who receive current payment of the Retainer in cash or in shares of Common Stock generally recognize compensation income on the date on which they receive payment equal to the amount of cash received or the fair market value of the shares received on the payment date. Deferred Stock Payment. Directors who properly elect to defer receipt of the Retainer in shares of Common Stock generally should recognize compensation income only on the date on which the Retainer is payable to the director from the director’s deferred stock compensation account in shares of Common Stock. In general, the compensation income to be recognized by a director upon distribution of Common Stock from a deferred stock compensation account is equal to the fair market value of the shares of Common Stock on the date on which the shares are payable to the director from such account, plus the amount of cash, if any, received in lieu of a fractional share. Meeting Fees (Including Committee Chairperson Retainer Fees) Current Cash Payment. Meeting fees paid in cash constitute compensation and must be recognized as compensation income by the directors for the taxable year in which they are received. Deferred Stock Payment. Directors who properly elect to defer receipt of meeting fees otherwise payable in cash and receive a credit to a deferred stock compensation account should recognize compensation income only on the date on which meeting fees are payable to the director from the director’s deferred stock compensation account in shares of Common Stock. In general, the compensation income to be recognized by a director upon distribution of Common Stock from a deferred stock compensation account is equal to the fair market value of the shares of Common Stock on the date on which the shares are payable to the director from such account, plus the amount of cash, if any, received in lieu of a fractional share. Nonstatutory Stock Options A director does not recognize any taxable income for Federal income tax purposes upon receipt of a nonstatutory stock option. Upon the exercise of a nonstatutory stock option with cash, the amount by which the fair market value of the shares received, determined as of the date of exercise, exceeds the option price is generally treated as compensation income received in the year of exercise. If the option price of a nonstatutory stock option is paid in whole or in part in shares of Common Stock, no income, gain or loss is recognized on the receipt of shares equal in value on the date of exercise to the shares delivered in payment of the option price. The fair market value of the remainder of the shares received upon exercise of the nonstatutory stock option, determined as of the day of exercise, less the amount of cash, if any, paid upon exercise is generally treated as compensation income received on the date of exercise. Stock Appreciation Rights Generally a director would not recognize any taxable income upon receipt of a stock appreciation right. If the stock appreciation right is payable in shares of the Common Stock, the director would recognize compensation income in the year in which the stock appreciation right is exercised, in an amount equal to the fair market value of the Common Stock paid to the director at the time of exercise. If the Company pays cash to a director upon the exercise of a stock appreciation right, the director likely would recognize compensation income in the year in which the stock appreciation right is exercised in an amount equal to the cash paid to the director at the time of exercise. 19 Restricted Stock A director would not recognize any taxable income for Federal income tax purposes in the year of the award, provided the shares were nontransferable and subject to a substantial risk of forfeiture. However, the director could elect under Section 83(b) of the Internal Revenue Code to recognize compensation income in the year of the award in an amount equal to the fair market value of the shares on the date of the award, determined without regard to these restrictions. If this 83(b)election is made, the director will recognize compensation income at the time of the award of the restricted stock even though such shares may remain subject to restrictions on transfer and risks of forfeiture.When the vesting and forfeiture restrictions lapse, no compensation will be includable in gross income.Rather, subsequent appreciation in the value of the stock will be taxed as capital gain or loss upon the sale of such stock.If, however, the stock is forfeited prior to becoming vested, the tax paid in connection with making an 83(b)election is not directly recoverable. If the director does not make a Section 83(b) election, the fair market value of the shares on the date these restrictions lapse generally is treated as compensation income to the director and is taxable in the year the restrictions lapse. Disposition of Shares Received If a director sells shares of Common Stock acquired under the 2014 Plan, the difference between the amount realized on the sale and the director’s tax basis in the shares sold generally is taxed as a capital gain or a capital loss, which is long-term or short-term depending on whether the more-than one-year holding period has been satisfied with respect to the shares sold. The Company In each instance that an amount is treated as compensation received by a director, the Company generally is entitled to a corresponding deduction in the same amount for compensation paid. Other Considerations Related to the 2014 Plan By adopting the 2014 Plan, the Company is increasing the number of shares available for equity incentives under all of the Company’s equity incentive plans by one hundred fifty thousand (150,000) shares, which comprises only 0.55% of the Company’s outstanding Common Stock as of December 31, 2013.In order to determine the number of shares of Common Stock to be authorized under the 2014 Plan, Nominating and Corporate Governance Committee and the Board considered the needs by the Company for the shares and the potential dilution that awarding the requested shares may have on the existing shareholders.As set forth above in this proxy statement, the Nominating and Corporate Governance Committee consulted Pay Governance LLC as an independent compensation advisor to assist in this regard.The compensation advisor examined a number of factors, including the Company’s burn rate and an overhang analysis, which the Nominating and Corporate Governance Committee considered. As of December 31, 2013, approximately 77,913 shares of Common Stock remained available for future grant under the current 1994 Director Fee Plan (the “1994 Plan”).The Nominating and Corporate Governance Committee recommended to the Board that 150,000 shares be authorized under the 2014 Plan. 20 If the Plan is approved, no further grants will be made under the 1994 Plan, so the 77,913 shares referred to above would no longer be available for future awards.The Board is seeking shareholder approval for the 2014 Plan and the pool of shares available under the 2014 Plan, which it expects is sufficient for up to approximately five years of awards based upon the historic rates of awards by the Compensation Committee under the predecessor plans, and if directors choose to defer cash fees into Company stock. The Compensation Committee and the Board also considered the burn rate with respect to Company equity awards.The burn rate is the total equity awards granted by the Company in a fiscal year divided by the total Common Stock outstanding at the beginning of the year.In fiscal 2011, 2012 and 2013, the Company made equity awards representing a total of 217,245 shares, 182,210 shares, and 258,542 shares, respectively.Using the ISS Proxy Advisory Services methodology for calculating burn rate as applied to our 2012 Omnibus Stock Plan, ISS applied a multiplier of 2.5 to any full value awards (like the restricted shares and performance restricted shares for which the participant does not pay for the shares) awarded by the Company.Under this methodology, the Company’s three-year average (ISS adjusted) burn rate for equity grants made in fiscal 2011, 2012, and 2013 was 1.97%, which was less than half of the allowable burn rate of 4.16% under ISS policy, based on the Company’s industry group and volatility.If the burn rate was not adjusted in accordance with ISS policy, the burn rate would decrease to 0.79%, which is below the median of 1.72% at S&P 1500 companies.The Compensation Committee and the Board were satisfied that the Company’s burn rate over the past three years was an acceptable level and well below limits established by ISS and the median of S&P 1500 companies. An additional metric that the Nominating and Corporate Governance Committee and the Board used to measure the cumulative dilutive impact of the 2014 Plan is overhang.Overhang is defined as: · outstanding stock options, plus · outstanding full value awards, plus · the number of shares available for future grant under the Company’s 2012 Equity Incentive Plan and the proposed 2014 Plan (disregarding the remaining 1994 Plan shares because no future grants would be made if the 2014 Plan is approved), · collectively divided by the total outstanding shares of Common Stock as of the record date. As of September 30, 2013, the Company had 773,087 outstanding stock options, 679,626 outstanding full value restricted and performance restricted shares, and 2,500,000 shares available for future grant under the 2012 Equity Incentive Plan, plus 150,000 shares available for future grant under the proposed Plan.As of that date, the Company had 27,249,902 outstanding shares of Common Stock.This results in an overhang of 13.07%, which is below our overhang of 14.88% at this time last year. Because the Committee or the Board has discretion in granting awards under the 2014 Plan, and the number of shares to be awarded will vary with the stock price, Proposal 2 does not contemplate the amount or timing of specific equity awards in the future as it is not possible to calculate with certainty the number of years of awards that will be available and the amount of subsequent dilution that may ultimately result from such awards.However, because the number of shares reserved under the 2014 Plan is relatively small in relation to the total of number of shares outstanding it does not change the overhang or in the Nominating and Corporate Governance Committee view cause dilution in any material way. 21 In adopting the 2014 Plan, the Board also considered the compensation of non-employee directors of the Company’s peer group, the Company’s proxy advisor’s recommendation, the total shareholder return, the fair value transfer and shareholder value transfer, and the burn rate that would result from the 2014 Plan.The Board discussed these additional concepts with its independent compensation consultant prior to approving the 2014 Plan. The inclusion of this information in this Proxy Statement should not be regarded as an indication that the assumptions used to determine the number of additional shares will be predictive of actual future equity grants.These assumptions are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.These statements involve risks and uncertainties that could cause actual outcomes to differ materially from those in the forward-looking statements, including the Company’s ability to attract and retain talent, achievement of performance metrics with respective to certain equity-based awards, the extent of option exercise activity, and others described in the Company’s Form 10-K for the year ended September 30, 2013. Equity Plan Information The following table provides information about grants under the Company’s equity compensation plans as of September 30, 2013: Equity Compensation Plan Information Number of securities remaining available Number of securities Weighted-average for future issuance under equity to be issued upon exercise price compensation plans exercise of of outstanding (excluding outstanding options, options, warrants securities reflected Plan category warrants and rights and rights in column (a)) (a) (b) (c) Equity compensation plans approved by security holders 1992 Stock Incentive Plan $ 37.76 - (1) 2007 Equity Incentive Plan - $ - - (2) 2012 Equity Incentive Plan - $ - 2,500,000 (3) Employee Stock PurchasePlan - $ - 1,609,270 (4) 1994 Director Fee Plan 77,913 (5) Equity compensation plans not approved by security holders(6) None None None Total $ 37.72 As a result of the approval of the 2007 Equity Incentive Plan, no further grants or awards will be made under the 1992 Incentive Stock Plan. As a result of the approval of the 2012 Equity Incentive Plan, no further grants or awards will be made under the 2007 Incentive Stock Plan. 22 The 2012 Equity Incentive Plan was approved in February 2013.The Plan provides for the grant or award of stock options, restricted shares, stock-based performance units and certain other types of stock based awards, with a maximum of 2,500,000 shares available for grants or awards. Shares under the Employee Stock Purchase Plan (the “Plan”) are purchased in the open market by employees at the fair market value of the Company’s stock.The Company provides a matching contribution of 10% of such purchases subject to certain limitations under the Plan.As the Plan is an open market purchase plan, it does not have a dilutive effect. Shares of restricted stock may be issued under the Director Fee Plan.The maximum number of shares authorized to be issued under the Director Fee Plan is 300,000 shares. The 2014 Director Fee Plan is subject to a shareholder vote in Proposal 2 herein and the key provisions of the 2014 Director Fee Plan are outlined in the proposal. Vote Required The 2014 Plan becomes effective as of November 14, 2013, provided that the shareholders of the Common Stock of the Company, by affirmative vote of a majority of the shares represented at the meeting and entitled to vote, a quorum being present, approve the Plan. Broker non-votes are not votes cast “for” or “against” the 2014 Plan and are therefore not counted in determining whether the required vote has been obtained.Abstentions will have the effect of a vote “against” the 2014 Plan. The Board of Directors recommends a vote FOR approval of the 2014 Plan, and unless otherwise directed therein, the proxies solicited by the Board of Directors will be voted FOR approval of the 2014 Plan. PROPOSAL 3 SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Audit Committee of the Company's Board of Directors has appointed PricewaterhouseCoopers LLP as the independentregistered public accounting firm to audit the records of the Company for the year ending September30, 2014. The Audit Committee has determined that it would be desirable to request an expression of opinion from the shareholders on the appointment.Ratification of the appointment of PricewaterhouseCoopers LLP requires the affirmative vote of a majority of the shares represented at the meeting and entitled to vote, a quorum being present.If the shareholders do not ratify the selection of PricewaterhouseCoopers LLP, the selection of an alternative independent registered public accounting firm will be considered by the Audit Committee. It is not expected that any representative of PricewaterhouseCoopers LLP will be present at the Annual Meeting of Shareholders. The Board of Directors recommends that you vote FOR Proposal 3. 23 PROPOSAL 4 ADVISORY (NON-BINDING) VOTE ON THE EXECUTIVE COMPENSATION OF THE COMPANY’S NAMED EXECUTIVE OFFICERS As described in the Compensation Discussion and Analysis in this Proxy Statement, and summarized in the “Executive Summary” thereto, the Compensation Committee of the Board has developed an executive compensation program designed to pay for performance and to align the long-term interests of our named executive officers with the long-term interests of our shareholders.The Company presents a proposal for an advisory (non-binding) vote on the executive compensation of the Company’s named executive officers on an annual basis.Accordingly, the Company is presenting the following proposal, which gives you as a shareholder the opportunity to endorse or not endorse our pay program for named executive officers by voting for or against the following resolution.This resolution is required pursuant to Section14A of the Securities Exchange Act.Approval of the compensation paid to our named executive officers, as disclosed in this Proxy Statement, will be approved (on a non-binding basis) if the proposal receives the affirmative vote of at least a majority of the shares represented, in person or by proxy, at the meeting and entitled to vote, a quorum being present.Abstentions will have the effect of a vote cast “against” the proposal.Broker no-votes will not be counted as votes cast either “for” or “against” the proposal.Because the vote is advisory, it will not be binding on the Board.However, the Board and the Compensation Committee will review the voting results and take into account the outcome when considering future executive compensation arrangements.The Board and management are committed to our shareholders and understand that it is useful and appropriate to obtain the views of our shareholders when considering the design and initiation of executive compensation programs. RESOLVED, that the shareholders approve the compensation of the Company’s named executive officers, as disclosed in the Compensation Discussion and Analysis, the compensation tables, and the related disclosure contained in the proxy statement set forth under the caption “Executive Compensation and Retirement Benefits.” The Board of Directors recommends that you vote FOR approval of the compensation of our named executive officers as disclosed in the Compensation Discussion and Analysis, the compensation tables, and the related disclosure contained in the proxy statement set forth under the caption “Executive Compensation and Retirement Benefits” of this Proxy Statement.Proxies will be voted FOR approval of the proposal unless otherwise specified. The Board of Directors recommends that you vote FOR Proposal 4. 24 STOCK OWNERSHIP The Company's Articles of Incorporation divide its voting stock into three classes:Preferred Stock, and Class A and Class B Common Stock.At the present time, none of the Preferred Stock or Class B Common Stock is issued or outstanding.The following information is furnished with respect to persons who the Company believes, based on its records, beneficially own more than five percent of the outstanding shares of Common Stock of the Company, and with respect to directors, officers and executive management.Those individuals with more than five percent of such shares could be deemed to be "control persons" of the Company. This information presented is as of November 30, 2013, except as otherwise noted. Name of Beneficial Owner (1) Number of Class A Shares Beneficially Owned (2) Percent of Class Deferred Stock Compen-sation Shares (7) Directors, Officers and Executive Management: J.C. Bartolacci (3 ) (4) - G.S. Babe (5 ) * K.E. Dietze (5 ) * - B.J. Dunn (3 ) (4) - S.D. Gackenbach (4 ) - A. Garcia-Tunon (5 ) * - S.F. Nicola (3 ) (4) - M.K. O’Brien (5 ) * - J.P. O’Leary, Jr. (3 ) (5) J.D. Turner (3 ) (5) B.D. Walters (3 ) (4) - J.R. Whitaker (5 ) * - All directors, officers and executivemanagement as a group (17 persons) (3 ) (6) Others: BlackRock Fund Advisors 525 Washington Boulevard Suite 1405 Jersey, NJ 07310 ** Wellington Management Co. LLP 280 Congress Street, 31st Floor Boston, MA 02210 ** Franklin Advisory Services LLC One Parker Plaza, 9th Floor 400 Kelby Street Fort Lee, NJ 07024 ** The Vanguard Group, Inc. 100 Vanguard Boulevard Malvern, PA 19355-2331 ** *Less than 0.1% **Information as of September 30, 2013 25 Any shares that can be obtained within 60 days are included in beneficial ownership.Unless otherwise noted, the mailing address of each beneficial owner is the same as that of the Registrant. (2)To the best of the Company’s knowledge, the nature of the beneficial ownership for all shares is sole voting and investment power, except as follows: · The Vanguard Group, Inc. reported that it does not have sole voting power or sole investing power with respect to all of the shares set forth above. Includes options exercisable within 60 days of November 30, 2013 as follows:Mr. Bartolacci, 104,168 shares; Mr. Dunn, 24,001 shares; Mr. Nicola, 79,334 shares; Mr. O’Leary, 8,300 shares; Mr. Turner, 3,500 shares; Mr. Walters, 11,000 shares and all directors, officers and executive management as a group, 263,969 shares. Includes restricted shares with performance and time vesting provisions as follows: Mr. Bartolacci, 175,917 shares; Mr. Dunn, 34,150 shares; Mr. Gackenbach, 28,383 shares; Mr. Nicola, 57,730 shares; and Mr. Walters, 21,650 shares. Includes 5,461 restricted shares with time vesting provisions. Includes 38,227 restricted shares with time vesting provisions and 384,446 restricted shares with performance and time vesting provisions. (7)Represents shares of Class A Common Stock held in a deferred stock compensation account for the benefit of the director under the Company’s Director Fee Plan.See “General Information Regarding Corporate GovernanceCompensation of Directors” of this Proxy Statement. Stock Ownership Guidelines The Company has established guidelines for stock ownership by management.These guidelines are intended to promote the alignment of the interests of management with the Company’s shareholders.As more fully described under “Compensation Discussion and Analysis” of this Proxy Statement, the guidelines provide for ownership by management of shares of the Company’s Common Stock with a minimum market value ranging up to five times base salary depending upon position with the Company.Individuals are expected to achieve compliance with these guidelines within a reasonable period of time after appointment to their respective positions. For purposes of these guidelines, stock ownership includes all shares directly owned (including shares held under the Employee Stock Purchase Plan and time-vesting restricted shares), but does not include outstanding stock options or unvested performance-based restricted shares.Immediate compliance with these guidelines is not mandatory; however, individuals are expected to undertake a program to achieve compliance within five years of their hire date or promotion to their respective position.The ownership policy mandates that at least 50% of the after-tax shares realized upon an option exercise or vesting of restricted stock must be retained until the ownership guideline is met.Compliance with these ownership guidelines is one of the factors considered by the Compensation Committee in determining eligibility for participation in the Company’s equity compensation programs.As of November 30, 2013, Mr. Bartolacci, Mr. Nicola, Mr. Dunn and Mr. Walters exceeded the Company’s stock ownership guidelines.Mr. Gackenbach was at 67% of the ownership guidelines; however, he is still within five years of promotion to his current position (October 2011). The Company has also adopted guidelines for stock ownership by non-employee directors.The guidelines provide that each director maintain ownership of shares of the Company’s Common Stock (either directly, through restricted shares issued under the Company’s Director Fee Plan or through shares held in a deferred stock compensation account for the benefit of the director under the Company’s Director Fee Plan) with a market value approximating five times the annual retainer (the annual retainer is $60,000).Directors are expected to achieve compliance with these guidelines within a reasonable period of time after becoming a director.As of November 30, 2013, Ms. Dietze, Mr. Babe, Mr. Garcia-Tunon, Mr. O’Leary and Mr. Turner had met or exceeded the Company’s stock ownership guidelines.The remaining directors are considered to be on track to meet the stock ownership guidelines within a reasonable period of time after becoming a director, as follows:Mr. O’Brien (elected July 2011), 77%; and Mr. Whitaker (elected July 2011), 89%. 26 EXECUTIVE COMPENSATION AND RETIREMENT BENEFITS COMPENSATION COMMITTEE REPORT The Compensation Committee has reviewed and discussed the following Compensation Discussion and Analysis with the Company’s management.Based upon such review and discussion, the Compensation Committee recommends to the Board of Directors that the Compensation Discussion and Analysis be included in the Company’s 2014 Proxy Statement, and incorporated by reference in the Company’s Annual Report on Form 10-K for the year ended September 30, 2013. Submitted by: The Compensation Committee of the Board ofDirectors of Matthews International Corporation G.S. Babe, Chairperson A. Garcia-Tunon M.K. O’Brien Compensation Discussion and Analysis Executive Summary Continuous improvement in operating results and the creation of shareholder value are key elements of the compensation philosophy of Matthews International Corporation.This philosophy serves as the framework for the Company’s executive compensation program.Our program is designed to provide incentive arrangements that reward executives for improvement in the Company’s operating results and appreciation in our stock value. To underscore the importance of “pay-for-performance” in our compensation philosophy and our Company’s culture, the Committee has developed incentive arrangements based on rigorous performance standards.The incentive compensation plan component of compensation rewards executives for improvements in operating profit and economic value added which are generally greater than the respective targets set by the Committee at the beginning of the fiscal year.These targets are based upon the Company’s business plan.Accordingly, the incentive compensation plan is designed to motivate management to maintain and, more importantly, achieve higher levels of profits and economic value added for the Company.“Economic value added” is the measure of operating profit compared to the cost of the capital utilized to generate this profit. Our long-term incentive program provides for grants of shares of restricted stock, with one-half of the shares vesting based on the achievement of performance targets and the remaining half of the shares being based on the continued employment of an NEO over a three-year period.For the fiscal 2013 grant, the Company established two criteria for the performance-vesting shares:one-half of the performance-vesting shares vest upon the attainment of non-GAAP annual earnings per share of $2.57, $2.83 and $3.12, with the remaining half of the performance-vesting shares to vest upon the attainment of 5%, 15% and 25% appreciation in the Company’s stock price.Failure to achieve the earnings per share targets within three years of the date of grant or the stock price hurdles within five years of the date of grant will result in forfeiture of the respective awards.Vested shares are subject to the Company’s stock ownership guidelines which require each executive to own shares the value of which equals a multiple of the executive’s base salary. 27 Other notable highlights of our executive compensation program include: · Both the incentive compensation plan and long-term incentive program provide the Committee with discretion to adjust for the recovery of previously paid awards if financial results are restated or adjusted, or to cancel, suspend, or require repayment to the Company of outstanding awards for violation of non-compete, non-solicitation or disparagement provisions. · The Company offers no employment, severance or change in control agreement to any executive, except as customary in certain foreign countries and in certain cases in connection with acquired companies. · The Company de-emphasizes the use of perquisites but does provide certain market competitive perquisites to executives. · Both the incentive compensation plan and long-term incentive programs are designed and administered to attempt to preserve the deductibility of NEO compensation under IRC Section 162(m) and have been approved by the Company’s shareholders. At the annual shareholders’ meeting in February 2013, the fiscal 2012 executive compensation of the Company’s NEO’s was approved by our shareholders, with approximately 89% of the votes cast voting in favor of the proposal. In addition, during calendar 2013, the Company directly solicited feedback regarding its current executive compensation amounts, philosophy and program design from shareholders representing approximately 55% of the outstanding shares.In their feedback, shareholders expressed a favorable view and/or general satisfaction with the Company’s executive compensation amounts, philosophy and programs.There were no issues or concerns identified.Several shareholders specifically expressed a favorable view on the performance elements of the Company’s annual and long-term incentive programs. The Committee considered the favorable shareholder vote in February 2013 and the results of the direct shareholder feedback in connection with its determination of compensation policies and decisions and concluded that the Company would maintain its existing compensation philosophy in determining current year compensation. CEO Compensation Determination In its determination of the specific elements of fiscal 2013 executive compensation for the Company’s CEO, the Committee considered the following: Base Salary – CEO base salary for 2013 was established at the Committee’s meeting in November 2012.Based on the competitive market assessment prepared by our independent executive compensation consultant, the Company’s CEO base salary was determined to be approximately 92% of the market median.As Mr. Bartolacci has held the CEO position since 2006 and his individual performance has been rated Commendable (above average), the Committee agreed that his annual base salary adjustments over the next several years should be determined with a goal of attaining market median, provided his individual performance remains at or above the current level.As a result, the base salary for Mr. Bartolacci was increased 4.0% for 2013.After this adjustment, Mr. Bartolacci’s base salary remained below the “mid-point” for his position at approximately 95% of market median. 28 Incentive Compensation – Mr. Bartolacci’s incentive compensation target as a percent of base pay for fiscal 2013 was determined based on the competitive market assessment prepared by our independent consultant.Actual CEO incentive compensation for fiscal 2013 was determined based on the operating results and economic value added performance of the Company in comparison to targets established by the Committee.The Company’s consolidated operating results and economic value added performance were within the specified ranges for fiscal 2013.As a result, Mr.Bartolacci received incentive compensation equivalent to 78% of target as described later in this report. Stock Awards – CEO equity compensation awards for fiscal 2013 were granted in November 2012.In determining equity compensation grants, the Committee considers total shareholder return (“TSR”) as an important factor in the alignment of CEO performance-based compensation with the interests of the Company’s shareholders.Despite a significant decline in the casketed burial rate (a key demographic affecting sales volume for the Memorialization group), the Company’s stock price remained relatively stable during fiscal 2012 as the Company launched several significant strategic initiatives designed to improve the performance of the Company.In fiscal 2013, the Company’s earnings (excluding unusual costs primarily related to these initiatives) increased over fiscal 2012 and the Company’s stock price appreciated 28% from September 30, 2012 to September 30, 2013. The Committee also considers the individual performance evaluation of Mr. Bartolacci, which was rated as Commendable for fiscal 2012.As a result, the Committee determined an equity compensation award of 75,000 shares to Mr. Bartolacci for fiscal 2013. In its evaluation of executive compensation, the Committee considers TSR a significant factor in determining the total compensation that can be earned by the Company’s CEO.Specifically, one of the performance elements of our equity compensation program requires the attainment of pre-defined stock appreciation thresholds to achieve vesting.Failure to achieve the stock price hurdles within five years of the date of grant will result in forfeiture of the shares.The other performance element of our equity compensation program requires the attainment of pre-defined earnings per share growth thresholds to achieve vesting.Failure to achieve these thresholds within three years of the date of grant will also result in forfeiture of the shares. For awards granted during the past six fiscal years, an average of only 32.4% of the performance-based stock awards as included in the Summary CompensationTable have actually been earned by our CEO (see table under “Pay-For-Performance Alignment”). Retirement Benefits – There were no changes in the Company’s executive retirement benefit formulas and, as such, Mr. Bartolacci did not have a significant change in his defined benefits under the plans. Compensation Committee Administration The Company's executive compensation policies are administered by the Compensation Committee of the Board of Directors. The Committee consists of three independent directors:Mr. Babe (Chairperson), Mr. Garcia-Tunon and Mr. O’Brien.Compensation for the Company's Chief Executive Officer, Chief Financial Officer and the three other most highly compensated executives is presented in the Summary CompensationTable. 29 The principal function of the Compensation Committee is to review the Company’s compensation and benefit programs, including executive compensation and benefits, to ensure that total compensation is appropriate, competitive and consistent with the Company’s compensation philosophy.In performing its duties, the Committee consults with the Company’s Chief Executive Officer, the Company’s Vice President, Human Resources and various independent external advisors.In fiscal 2013, the Committee consulted principally with Pay Governance, an independent executive compensation consulting firm.Pay Governance does no other work for the Company and reports directly to the Compensation Committee. The Committee has full authority to retain external advisors, consultants and agents, as necessary, in the fulfillment of its responsibilities.The Committee reviews the performance and the fees of the independent consultant each year and determines whether to retain such consultant for the upcoming year. Among its other duties, the Committee has responsibility for setting executive base salary levels and administering the terms and policies of the following key executive benefit plans: · 2010 Incentive Compensation Plan · 2007 Equity Incentive Plan (replaced by the 2012 Equity Incentive Plan) · 2012 Equity Incentive Plan · Supplemental Retirement Plan Compensation Philosophy The principal objectives of the Company’s executive compensation program, including compensation provided to the NEOs, are to: · Attract, retain and motivate highly-qualified executives · Reward continuous improvement in operating results and the creation of shareholder value · Align the interests of Company executives with shareholders The Company seeks to accomplish these objectives by maintaining a compensation philosophy that emphasizes rigorous performance-based programs.The foundation of its philosophy is to: · Emphasize performance-based compensation elements while providing fixed compensation (base salary) commensurate with the market · Provide retirement and other benefits that are competitive with the market · Provide no employment contracts or other guarantees of employment except as customary in certain foreign countries or in connection with the negotiation of acquisitions · De-emphasize the use of perquisites except for business purposes The Company believes that executive compensation should be designed to provide management with incentives for the achievement of annual and long-term strategic objectives, with the ultimate objective of delivering improvement in shareholder value.The Committee believes that an effective compensation structure should focus executives on the achievement of the Company’s business objectives and reward executives for achieving those objectives.As such, the Committee’s philosophy is to provide performance-based compensation that targets levels modestly above the market median while targeting fixed base salaries at the median of the market.The Committee has designed this approach in light of the rigorous performance standards of the Company’s incentive plans and because the Company does not in general provide any type of employment contracts or severance programs to executives.The Committee believes it has structured its annual and long-term performance-based compensation to encourage and reward high performance and achievement of Company objectives. 30 In pursuit of this philosophy, the Company’s executive compensation program includes the following key components: · Base salaries · Annual cash incentive payments under the Company’s 2010 Incentive Compensation Plan · Long-term incentive compensation under the Company’s 2012 Equity Incentive Plan · Retirement benefits · Other benefits (i.e., health & welfare benefits, insurance, certain perquisites) In general, the Committee’s desire to align the executive compensation program with the market drives the allocation between short-term and long-term compensation as well as cash and equity components.The Committee believes that the level of compensation provided to an executive should be based on success against performance goals that indicate the creation of shareholder value.To achieve this objective, the Company has built its current short-term cash incentive plan based on growth in operating profit and economic value added.Over the long-term, the Committee believes that stock price growth is one of the best indicators of the creation of shareholder value.Therefore, the Committee provides equity awards with a level of value and rate of vesting that are dependent on time and the achievement of earnings per share and stock price hurdles.TheCompany has no formal policy regarding the allocation of variable and fixed compensation for its NEOs. The Committee has considered whether the executive compensation program promotes risk taking at levels that are unacceptable to the Company.The Committee considered the following factors related to risk: · Compensation philosophy that targets salaries at the market median and incentives modestly above median · Short-term incentive design that caps maximum awards for the achievement of operating profit and economic value added targets reflective of the Company’s business plan · Long-term incentives allocated to two separate vehicles · Stock ownership guidelines · Incentive compensation recoupment policy The Committee believes that the above factors as well as the overall executive compensation design, policies and mix of compensation serve to manage risk in a manner that is acceptable to the Company and its shareholders. The Committee makes decisions regarding executive compensation with input from its independent consultant.When making decisions regarding compensation for the Chief Executive Officer (“CEO”), the Committee has a process in which it considers comparative market data provided by its independent consultant and the CEO’s performance assessment prepared by the Company’s Board of Directors.When making decisions regarding compensation for executives other than the CEO, the Committee considers comparative market data and seeks input and evaluates recommendations from the CEO.In order to obtain comparative market data for evaluating executive compensation, the Company, through its independent consultant, utilizes compensation data published by Towers Watson.This survey contains hundreds of company participants, although the number of participants and the names of the companies that provided data for each position varies by position and is not provided by the survey publisher.The Company targets industrial / manufacturing companies of similar size, complexity, employment region and performance in developing this data.Because data sample sizes for these types of companies may not be sufficient, the Company supplements such data with broader and more general industry data to develop its market data. 31 In evaluating compensation for calendar 2013, the Committee’s independent consultant developed a group of peer companies to make assessments of market compensation and to determine the alignment of compensation earned relative to company and peer performance.The peer group targeted industrial/manufacturing companies of similar size, complexity, employment region and performance.The peer group of companies used in evaluating compensation for calendar 2013 were: CLARCOR Inc. Consolidated Graphics, Inc. ESCO Technologies Inc. Graco Inc. Hillenbrand, Inc. John Wiley & Sons, Inc. KamanCorporation Middleby Corp. Minerals Technologies Inc. Mine Safety Appliances Co. RTI International Metals, Inc. Schweitzer-Mauduit International Inc. Service Corp. International Standex International Corp. Stewart Enterprises Inc. Westinghouse Air Brake Technologies Corporation The Committee does not consider amounts from prior performance-based compensation, such as prior bonus awards or realized or unrealized equity compensation gains, in its decisions to increase or decrease compensation in the current year.The Committee believes that this would not be in the best interest of retaining and motivating the executive. Pay-for-Performance Alignment The Committee believes there are different ways of assessing whether compensation paid to executives aligns with the performance of the Company.For the Committee’s consideration in understanding the Company’s pay-for-performance alignment, the Committee’s compensation consultant examined the relationship of our CEO’s realizable compensation and the Company’sperformance relative to the CEO compensation and performance of our peer group of 16 peer companies.Performance was defined as the relative ranking of the following four performance metrics: · Net sales growth · Return on invested capital · Growth in earnings before interest and taxes · Total shareholder return (stock price appreciation plus dividends) The consultant evaluated each performance metric independently relative to the peer companies for the year 2012, the three-year period 2010 through 2012, and the five-year period 2008 through 2012.The relative ranking of each performance metric was averaged to form a composite ranking.The Company’s relative composite performance ranking was aligned with the peer companies as follows: · 2012: 18thpercentile · 2010 through 2012: 21st percentile · 2008 through 2012: 30th percentile The consultant compared the performance for 2012 to the CEO’s bonus for fiscal year 2012.For this time frame, the CEO did not receive a bonus payment under our incentive compensation plan.This ranked as the lowest (first quartile) of the peer group CEO’s, while the Company’s relative performance composite ranked at the 18th percentile (first quartile) of the peers. The Committee is satisfied with the alignment of the relative ranking of the CEO’s bonus with the relative ranking of Company performance. For the three-year period 2010 through 2012, the CEO’s three-year realizable compensation relative to peers ranked at the 15th percentile (first quartile) while the Company’s performance composite ranked at the 21st percentile (first quartile) of the peers.Realizable compensation includes base salary, actual bonuses paid, the intrinsic value of stock options and stock awards at the year-end 2012 stock price and performance shares earned or expected to be earned. 32 For the five-year period 2008 through 2012, the CEO’s five-year realizable compensation relative to peers ranked at the 15th percentile (first quartile) while the Company’s performance composite ranked at the 30th percentile (second quartile) of the peers. The Committee evaluated this information and concluded that the Company’s relative performance was higher than the relative realizable value of compensation paid to the CEO on both a three-year and five-year basis. As further emphasis on the Committee’s philosophy to align long-term incentive compensation with the Company’s performance, below is a table which reflects the actual realized portion of long-term incentive compensation awards over the past six years for our CEO: Grant Performance Measure Grant Value Grant Date Stock Price Vesting Thresholds Percent of Shares Earned Forfeiture Date Stock Price 33.3% Stock Price 0.0% Stock Price 0.0% Stock Price 66.7% Stock Price 33.3% Non-GAAP EPS 0.0% Stock Price 100.0% Totals 32.4% 33 The unvested portion (66.7%) of the fiscal 2008 stock award was forfeited upon expiration in November 2013. Base Salaries The Committee determines and approves the base salaries of the Company’s executives, including the CEO, and considers recommendations from the CEO with respect to the other executives.The Committee employs the same principles that are applied in developing the base salaries of all employees.Base salary ranges are determined for each executive position based on their level, responsibilities and complexity using the 50th percentile survey data for similar positions at comparable companies.A base salary “mid-point” is determined for each position based on this competitive market median data and ranges are established to provide that the Company’s salary levels are managed between 80% and 120% of such “mid-point.” In determining base salary adjustments for each executive, the Committee considers the individual’s performance evaluation, the level of responsibility for the position, an individual’s current base salary in relation to “mid-point” and industry competition for executive talent.As discussed earlier, the Committee’s philosophy is to target fixed base salaries at the median of the market.On this basis, calendar 2013 base salaries were increased as follows: NEO Percent Increase Mr. Bartolacci 4.0% Mr. Nicola 5.0% Mr. Gackenbach 15.0% Mr. Dunn 10.4% Mr. Walters 4.6% The base salary increases for Mr.Gackenbach and Mr. Dunn were determined based on their previous salary relative to mid-point.As a result of these adjustments, when compared to the market median base salary data developed for each position by our consultant, each named executive officer’s fiscal2013 base salary was positioned as follows:Mr.Bartolacci– 95%, Mr.Nicola – 101%, Mr.Gackenbach– 91%, Mr. Dunn – 92% and Mr.Walters – 93%. The Company has a process under which executives are subject to an annual individual performance evaluation.The evaluations are designed to rate each executive on various criteria, both objective and subjective, including the areas of leadership, technical expertise, initiative, judgment and personal development.An overall rating is assessed to each individual from these evaluations and is an important element in determining annual adjustments to base salaries.The rating levels include:Distinguished (highest rating), Commendable, Competent, Adequate and Provisional (lowest rating).The Committee conducts an evaluation of the CEO’s performance and the CEO conducts an evaluation of each executive officer’s performance.Each of the named executives, including Mr. Bartolacci, was rated at either the Commendable or Distinguished levels. 34 Annual Incentive Compensation The Company’s 2010 Incentive Compensation Plan covers the annual incentive compensation to be paid to key managers of the Company, including the NEOs.The plan provides an incentive arrangement based on the establishment and achievement of annual goals reflective of the Company’s business plan.The objective of the program is to promote the Company’s goal of increasing shareholder value.The Company believes that two of the key elements in the creation of shareholder value are: · growth in operating profit and · improvement in operating profit greater than the cost of the capital utilized to generate this profit. Operating profit less the associated capital cost is referred to as “economic value added”.Accordingly, the current incentive compensation plan is designed to motivate management to achieve levels of operating profit and economic value added reflective of the Company’s business plan. Designated managers within each of the Company’s business segments participate in the incentive program for their respective business unit.Incentive compensation for these participants is calculated based on the achievement of operating profit and economic value added targets established for their individual business unit.Economic value added for business units is defined as the unit’s operating profit less its cost of capital (cost of capital is determined based on a pre-tax rate of 12% times net controllable assets, which is estimated to be the Company’s weighted average pre-tax cost of capital). Incentive compensation for corporate executives is calculated based on the achievement of pre-established targets for net income and economic value added performance of the Company on a consolidated basis.Corporate economic value added is defined as the Company’s net income less its after-tax cost of capital (with cost of capital based on an after-tax rate of 8%, which is estimated to be the Company’s weighted average after-tax cost of capital). Operating profit, net income and economic value added targets are established at the beginning of the fiscal year by the Compensation Committee.In determining these targets for fiscal 2013, the Committee considered the long-term growth objectives of the Company; fiscal 2013 operating budgets approved by the Company’s Board of Directors; and current economic, industry and competitive market conditions.Fiscal 2013 performance targets established for the business units of the NEO’s were as follows: Corporate (Mr. Bartolacci, Mr. Nicola and Mr. Walters) Net Income Economic Value Added Relative Incentive % Target $ $ % Minimum $ $ 50 % Maximum $ $ % Memorialization (Mr. Gackenbach) Operating Profit Economic Value Added Relative Incentive % Target $ $ % Minimum $ $ 50 % Maximum $ $ % 35 Brand Solutions (Mr. Dunn) Operating Profit Economic Value Added Relative Incentive % Target $ $ ) % Minimum $ $ ) 50 % Maximum $ $ ) % Note:All targets exclude unusual items as approved by the Committee. Corporate amounts are based on consolidated net income and economic value added of the Company.Memorialization amounts include the combined results of the Cemetery Products and Funeral Home Products segments.Brand Solutions amounts include the combinedresults of the Graphics Imaging, Marking and Fulfillment Systems and Merchandising Solutions segments. The attainment of target performance levels result in an earned incentive equivalent to the participant’s target incentive amount (discussed below).No incentive amounts are earned for operating results that do not achieve the defined minimum performance levels.Incentive amounts cannot exceed the defined maximum percentage of the participant’s target incentive amount.Earned incentive percentages are interpolated within the ranges. For fiscal 2013, one-half of the participant’s incentive compensation opportunity was based on the achievement of operating profit targets (net income in the case of Corporate participants), with the remaining portion based on the achievement of economic value added targets. The target incentive amount is expressed as a percentage of the participant’s base salary and based upon the executive’s position and the industry recommended percentage target for the position as provided to the Company by the plan’s independent consultant.Target, minimum and maximum incentive award opportunities for the Chief Executive Officer and other named executives are included in the table below. Named Executive Officer Target Incentive Award as a Percent of Base Salary Minimum Incentive Award as a Percent of Base Salary Maximum Incentive Award as a Percent of Base Salary J.C. Bartolacci % 50 % % S.F. Nicola 70
